DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 04/14/2021, has been entered and carefully considered.  Claim 25 is amended, claims 1-24, 26-30, 34-51 have been canceled, and claim 52 is added.  Claims 25, 31-33 and 52 are currently pending.

Response to Arguments
3.	Applicant’s arguments, filed on 04/14/2021, pages 6-9, have been fully considered but they are not persuasive.   
Applicant argues regarding claim 25 that (1) Hedayat or Kim, either separately or in combination does not teaches “a HE-PPDU to include a thirty-two (32) bit High Throughput (HT) Control field; wherein the processing circuitry is to encode the HE-PPDU to indicate that a format of the HT Control field is a Very High Throughput (VHT) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (0), wherein the processing circuitry is to encode the HE-PPDU to indicate that the format of the HT Control field is a High Efficiency (HE) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (1), wherein when the 
(2) Hedayat does not indicate “wherein the processing circuitry is to encode the HE-PPDU to indicate that a format of the HT Control field is a Very High Throughput (VHT) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (0), wherein the processing circuitry is 

Regarding the first argument, Kim [0119-0127] HE PPDU including HT control field [0014]. Table 1 describes the format of the HT Control field. When the (Bit 0) of the HT Control field is set to 1 and the (Bit 1) is set to 0 indicates a VHT variant, and when the (Bit 0) of the HT Control field is set to 1 and the (Bit 1) is set to 1 indicates a HE variant. Table 1 also shows when the format indicate the VHT variant, bit 2-29 of the HT Control field includes a VHT Control middle subfield, and bit 30 includes AC Constraint subfield, bit 31 includes RDG/More PPDU subfield. When the format indicate the HE variant, bit 2-31 of the HT Control field includes Aggregated Control subfield. Fig. 11 is used as HE indication bit in which MRQ (1 bit) in B2 indicates MCS feedback request. [0131-0133] Fig. 15 shows for the HE link adaptation, the control information of the aggregated control subfield includes 3 bits NSS subfield, 4 bits HE-MCS subfield, and 1 bit DCM subfield. Where the DCM subfield is set to 1 as recommended for communication between the HE STA and the access point as shown in Fig. 29. Where the NSS subfield indicates the recommended number of spatial streams. Where the HE-MCS subfield indicates a recommended HE-MCS from MCS0 to MCS3 used for communication between the HE STA and the access point. Where An RU Allocation subfield indicates a resource unit (RU) allocated for transmission between the HE STA 
Regarding the second argument, Hedayat [0082-0083, 0121, 0127, 0129, 0131, 0172-0173] Fig. 3A, the wireless device includes TX processing unit 324 including an encoder 300 to encode HE PPDU for transmission. The HE PPDU frame 600 includes an HE-SIG-A field 610, an optional HE-SIG-B field 612. [0253-0261] Fig. 17 shows the HT control field (HTC) 1702 from B0 to B31, where when B0 is set to value of 1 and B1 is set to a value of 1 as shown in Fig. 17, the HT control field convey information status of a station to an AP. For example, the HEC may include the respective MCS and NSS of the uplink downlink, and a CQI report indicating buffer status and resource unit size. [0283-0289] Fig. 19, describe when VHT (bit 0) is set to 1 and HE (bit 1) is set to 1, the HE aggregate control (HEAC) field 1918 (bit 2-31) of the HE variant of the HT control field may indicates in the form of MCS, NSS, DCM, MCS feedback request (MRQ) and a resource unit (RU) index. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 25, 31, 32, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad Reza Hedayat (US Pat. Pub. No. US 2016/0323426) hereinafter Hedayat, in view of Kim et al., (US Pat. Pub. No. US 2019/0246312) hereinafter Kim.

Regarding Claim 25, Hedayat teaches an apparatus of a high efficiency (HE) station (STA) (HE STA) comprising memory; and processing circuitry coupled to the 
 Hedayat does not explicitly disclose wherein the HE-PPDU to indicate that a format of the HT Control field is a Very High Throughput (VHT) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (0), wherein the HE-PPDU to indicate that the format of the HT Control field is a High Efficiency (HE) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (1), wherein when the format of the HT control field is encoded to indicate the VHT variant, wherein the DCM subfield is a request by the HE STA for an access point to use dual carrier modulation (DCM) in communication between the HE STA and the access point, wherein the NSS subfield indicates a recommended number of spatial streams for the communication between the HE STA and the access point; wherein the MCS subfield indicates a recommended modulation and coding scheme for the communication between the HE STA and the access point, and wherein the HT control field is further encoded to include a request to the access point, by the HE STA to assign a particular resource unit for use in the communication between the HE STA and the access point. 
Kim teaches wherein the processing circuitry is to encode the HE-PPDU to indicate that a format of the HT Control field is a Very High Throughput (VHT) variant by setting bit zero (0) the HT Control field to a value of one (1) and setting bit one (1) the HT Control field to a value of zero (0) ([Para. 0006-0007, 0014] the STA including: a processor to configure (e.g., including encoding) an HT control field including aggregated control subfields in the HE PPDU. [Para. 0119-0124] HE PPDU including the HT control field may be configured in format as shown in Table 1. When the (Bit 0) 
wherein when the format of the HT control field is indicate the VHT variant, bits 2-29 of the HT control field comprise a VHT Control Middle subfield, bit 30 of the HT control field comprises an Access Category (AC) constraint subfield, and bit 31 of the HT control field comprises a RDG/More PPDU subfield ([Para. 0122-0123] Table 1 shows when the format indicate the VHT variant, bit 2-29 of the HT Control field includes a VHT Control middle subfield, and bit 30 includes AC Constraint subfield, bit 31 includes RDG/More PPDU subfield),
wherein when the format of the HT control field is indicate the HE variant, bits 2-31 of the HT Control field comprise an aggregated control subfield (A-Control subfield) ([Para. 0122-0124] Table 1 shows when the format indicate the HE variant, bit 2-31 of the HT Control field includes Aggregated Control subfield),
wherein for HE link adaptation when the format of the HT control field is encoded to indicate the HE variant, the processing circuitry is configured to encode the A-Control subfield to include at least a one-bit MRQ subfield, a three-bit NSS subfield, a four-bit MCS subfield, and a one-bit DCM subfield ([Para. 0126-0127, 0133] Table 1 shows the HE indication bit, B2 (1 bit) indicates MRQ as shown in Fig. 11, and for HE link 
wherein the MRQ subfield indicates whether feedback is requested or being provided ([Para. 0126-0127] where the MRQ indicates MCS feedback request), wherein the DCM subfield is a request by the HE STA for an access point to use dual carrier modulation (DCM) in communication between the HE STA and the access point, ([Para. 0133] For HE link adaptation, the aggregated control subfield including the DCM subfield is set to 1 as recommended for communication between the HE STA and the access point as shown in Fig. 29);
wherein the NSS subfield indicates a recommended number of spatial streams for the communication between the HE STA and the access point; ([Para. 0132-0133] where the NSS NSS subfield indicates the recommended number of spatial streams);
 wherein the MCS subfield indicates a recommended modulation and coding scheme for the communication between the HE STA and the access point, ([Para. 0131-0133] the HE-MCS subfield indicates a recommended HE-MCS from MCS0 to MCS3 used for communication between the HE STA and the access point);
 and wherein the HT control field is further encoded to include a request to the access point, by the HE STA to assign a particular resource unit for use in the communication between the HE STA and the access point ([Para. 0131] An RU Allocation subfield indicates a resource unit (RU) allocated for transmission between the HE STA and the access point);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat and Kim to improve UL power headroom and reliability of a wireless transmission.

Regarding Claim 31, Hedayat does not disclose wherein the processing circuitry is further configured to set a plurality of bits of the aggregated control subfield to signal a UL power headroom indication.
Kim teaches wherein the processing circuitry is further configured to set a plurality of bits of the aggregated control subfield to signal a UL power headroom indication ([Para. 0015, 0130, 0146] A-control field is 30 bits includes uplink power headroom. Table 2 shows the control subfield of the A-Control subfield include UL power headroom information 8 bits as shown in Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat and Kim to improve UL power headroom and reliability of a wireless transmission.

Regarding Claim 32, the combination of Hedayat and Kim,  specifically, Hedayat teaches wherein the processing circuitry is further configured to encode the aggregated 
Hedayat does not disclose the resource unit the access point not assign for use in communication between the HE STA and the access point.
Kim further teaches the resource unit the access point not assign for use in communication between the HE STA and the access point. ([Para. 0131-0132] Fig. 13 shows an RU Allocation subfield indicates a resource unit (RU) allocated for transmission of the HE trigger-based PPDU response. An AP may sets the A-Control subfield with a UL MU Disable subfield indicates the number of spatial streams (resource unit) is temporarily suspended for UL MU operation (i.e., not assign for use in communication).
 

Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in claim 25 as being unpatentable over Hedayat in view of Kim, specifically, Hedayat further teaches A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a high efficiency (HE) station (STA) (HE STA) ([Para. 0072-0073] Fig. 2, a schematic block diagram of a wireless device 200 such as STA1 to STA4 includes a non-transitory computer readable medium, such as memory 232, having software (e.g., computer programming instructions) executed by the processor).



9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hedayat in view of Kim as applied to claim 25 above, and further in view of Maarten Menzo Wentink (US Pat. Pub. No. US 2016/0353485) hereinafter Wentink.

Regarding Claim 33, the combination of Hedayat and Kim, specifically, Hedayat teaches request the particular resource unit in the aggregated control subfield based on the determined levels of interference ([Para. 0020, 0031-0032, 0288] the first wireless device using the HT Control field of the frame including channel quality information 
The combination of Hedayat and Kim does not disclose determine levels of interference present on a plurality of resource units.
Wentink teaches determine levels of interference present on a plurality of resource units ([Para. 0026, 0117-0118] describe a HE STA or HE device may refer to a wireless device capable of operating according to protocols defined by the IEEE 802.11ax standards. The wireless device may determine interference levels on the wireless medium (resource unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of aggregated control information from Hedayat and Kim, and the teaching of determining interference level for resource scheduling from Wentink to reduce transmission latencies associated with the interference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170099219, Lee et al. discloses link adaptation for 802.11 system.
US 20180368118, Hsu et al. disclose network communication link adaptation.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413